  Case: 2:19-cv-01325-GCS-KAJ Doc #: 1 Filed: 04/09/19 Page: 1 of 10 PAGEID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

PHILIP CHARVAT, individually and on behalf            Case No. 2:19-cv-1325
of a class of all persons and entities similarly
situated,

               Plaintiff,

vs.                                                   CLASS ACTION COMPLAINT

LE ENERGY, LLC d/b/a UTILITY GAS &
POWER,

               Defendant.
                                             /

                               CLASS ACTION COMPLAINT

                                     Preliminary Statement

       1.      Plaintiff Philip Charvat (“Mr. Charvat”) (“Plaintiff”) brings this action under the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in

response to widespread public outrage about the proliferation of intrusive, nuisance

telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

       2.      LE Energy, LLC (“LE Energy”) made a pre-recorded telemarketing call to Mr.

Charvat’s residential telephone number, which is prohibited by the TCPA.

       3.      The Plaintiff never consented to receive the call, which was placed to him for

telemarketing purposes. Because telemarketing campaigns generally place calls to hundreds of

thousands or even millions of potential customers en masse, the Plaintiff brings this action on

behalf of a proposed nationwide class of other persons who received illegal telemarketing calls

from or on behalf of Defendant.
  Case: 2:19-cv-01325-GCS-KAJ Doc #: 1 Filed: 04/09/19 Page: 2 of 10 PAGEID #: 2



        4.      A class action is the best means of obtaining redress for the Defendant’s wide

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                 Parties

        5.      Plaintiff Philip Charvat is a resident of the state of Ohio in this district.

        6.      Defendant LE Energy, LLC is a foreign limited liability company with its

principal place of business in Opelika, Alabama. The Defendant is registered to do business in

this state and has a Registered Agent of CT Corporation, 4400 Easton Commons Way, Suite 125

in Columbus, Ohio 43219. Defendant engages in telemarketing into the states in which it is

licensed to provide energy, including into this district, as it did with the Plaintiff.

                                           Jurisdiction & Venue

        7.      The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiff’s claims arise under federal law.

        8.      LE Energy regularly engages in business in this district, including making

telemarketing calls into this district and soliciting business from this district for its regionalized

energy programs. Furthermore, LE Energy provides Ohio residents with services in this district.

        9.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred in this district, as the telemarketing calls to

the Plaintiff occurred in this district.

                            The Telephone Consumer Protection Act

        10.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing …




                                                    2
  Case: 2:19-cv-01325-GCS-KAJ Doc #: 1 Filed: 04/09/19 Page: 3 of 10 PAGEID #: 3



can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls

        11.     The TCPA makes it unlawful “to initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party.” See 47 U.S.C. § 227(b)(1)(B).

        12.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or pre-recorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        13.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 FCC Rcd. 14014, 14115, ¶ 165 (2003).

        14.     In 2013, the FCC required prior express written consent for all autodialed or pre-

recorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on
        behalf of a specific seller; and (2) having received this information, agrees
        unambiguously to receive such calls at a telephone number the consumer
        designates.[] In addition, the written agreement must be obtained “without
        requiring, directly or indirectly, that the agreement be executed as a condition of
        purchasing any good or service.[]”




                                                 3
  Case: 2:19-cv-01325-GCS-KAJ Doc #: 1 Filed: 04/09/19 Page: 4 of 10 PAGEID #: 4



In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

Rcd. 1830, 1844 (2012) (footnotes omitted).

                    The Growing Problem of Automated Telemarketing

       15.    “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

       16.    “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

       17.    In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

       18.    The New York Times recently reported on the skyrocketing number of robocall

complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s

Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.




                                               4
  Case: 2:19-cv-01325-GCS-KAJ Doc #: 1 Filed: 04/09/19 Page: 5 of 10 PAGEID #: 5



(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

can-do-about-them-1530610203.

       19.        Even more recently, a technology provider combating robocalls warned that

nearly half of all calls to cellphones next year will be fraudulent. Press Release, First Orion,

Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by 2019 (Sept. 12, 2018),

https://www.prnewswire.com/news-releases/nearly-50-of-us-mobile-traffic-will-be-scam-calls-

by-2019-300711028.html

                                 LE Energy’s Illegal Telemarketing

       20.        LE Energy is an electric generation supplier that attempts to sell their services to

residents of Ohio and Michigan.

       21.        LE Energy uses telemarketing to promote its products.

       22.        LE Energy’s telemarketing efforts include the use of pre-recorded messages to

send telemarketing calls.

       23.        Recipients of these calls, including Plaintiff, did not consent to receive them.

       24.        The Defendant used this equipment because it allows for thousands of automated

calls to be placed at one time, but its telemarketing representatives, who are paid by the hour,

only talk to individuals who pick up the telephone or respond to the text contact through a

telephone call.

       25.        Through this method, the Defendant shifts the burden of wasted time to the

consumers it calls with unsolicited messages.

                                       The Call to Mr. Charvat

       26.        Plaintiff Charvat is a “person” as defined by 47 U.S.C. § 153(39).

       27.        Plaintiff’s telephone number is (614) 895-XXXX.




                                                    5
  Case: 2:19-cv-01325-GCS-KAJ Doc #: 1 Filed: 04/09/19 Page: 6 of 10 PAGEID #: 6



        28.    LE Energy placed a telemarketing call to Plaintiff’s number on February 5, 2019.

        29.    A pre-recorded message was then played.

        30.    The pre-recorded message stated:

        This is an important message. If you have paid your recent bills on time you can
        now have a fixed rate to avoid expensive rate increases this season. Press one to
        see if you can qualify for the long term savings. Please press one now.

        31.    The company was not identified in the pre-recorded message, so the Plaintiff

responded to speak with a live individual.

        32.    The Plaintiff was able to identify LE Energy, which does business as Utility Gas

& Power, by feigning interest in the generic energy savings telemarketing pitch that was made on

the call.

        33.    LE Energy tried to sell the Plaintiff its goods and services.

        34.    Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up during

the telemarketing calls and their privacy was improperly invaded. Moreover, these calls injured

Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, were a

nuisance, and disturbed the solitude of Plaintiff and the class.

                                      Class Action Statement

        35.    As authorized by Rule 23(b)(2) and/or 23(b)(3) of the Federal Rules of Civil

Procedure, Plaintiff brings this action on behalf of all other persons or entities similarly situated

throughout the United States.

        36.    The class of persons Plaintiff proposes to represent includes:

        Pre-Recorded Telemarketing Call to Residential Line Class

        All persons within the United States: (a) to whom Defendant, and/or a third party
        acting on Defendant’s behalf, made one or more non-emergency telephone calls;



                                                  6
  Case: 2:19-cv-01325-GCS-KAJ Doc #: 1 Filed: 04/09/19 Page: 7 of 10 PAGEID #: 7



       (b) promoting Defendant’s products or services; (c) to a residential telephone
       number; (d) using an artificial or prerecorded voice; and (e) at any time in the
       period that begins four years before the date of the filing of this Complaint to trial.

       37.     Excluded from the class are the Defendant, any entities in which the Defendant

has a controlling interest, the Defendant’s agents and employees, any judge to whom this action

is assigned, and any member of the judge’s staff and immediate family.

       38.     The proposed class members are identifiable through phone records and phone

number databases.

       39.     The potential class members number in the thousands, at least. Individual joinder

of these persons is impracticable.

       40.     Plaintiff is a member of the proposed class.

       41.     There are questions of law and fact common to Plaintiff and to the proposed class,

including but not limited to the following:

               a.    Whether LE Energy used pre-recorded messages to make the calls at issue;

               b.    Whether LE Energy placed telemarketing calls without obtaining the

                     recipients’ valid prior express written consent;

               c.    Whether LE Energy’s violations of the TCPA were negligent, willful, or

                     knowing; and

               d.    Whether the Plaintiff and the class members are entitled to statutory

                     damages because of LE Energy’s actions.

       42.     Plaintiff’s claims are based on the same facts and legal theories as the claims of

all class members and, therefore, are typical of the claims of class members, as the Plaintiff and

class members all received telephone calls through the same automated telemarketing process.




                                                 7
  Case: 2:19-cv-01325-GCS-KAJ Doc #: 1 Filed: 04/09/19 Page: 8 of 10 PAGEID #: 8



        43.      Plaintiff is an adequate representative of the class because his interests do not

conflict with the interests of the class, he will fairly and adequately protect the interests of the

class, and he is represented by counsel skilled and experienced in class actions, including TCPA

class actions.

        44.      Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by LE Energy and/or its agents.

        45.      The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the

small recoveries available through individual actions.

        46.      Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                            Legal Claims

                                           Count One:
                           Violations of the TCPA, 47 U.S.C. § 227(b)

        47.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

        48.      The foregoing acts and omissions of LE Energy and/or its affiliates, agents, and/or

other persons or entities acting on LE Energy’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, with

a pre-recorded message to the residential telephone line of the Plaintiff and to a number for

which the party is charged for the call.




                                                   8
  Case: 2:19-cv-01325-GCS-KAJ Doc #: 1 Filed: 04/09/19 Page: 9 of 10 PAGEID #: 9



       49.     As a result of LE Energy’s and/or its affiliates, agents, and/or other persons or

entities acting on LE Energy’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the class presumptively are entitled to an award of $500 in damages for each and

every call made.

       50.     Plaintiff and members of the class are also entitled to and do seek injunctive relief

prohibiting LE Energy and/or its affiliates, agents, and/or other persons or entities acting on LE

Energy’s behalf from making calls, except for emergency purposes, to any residential number

using an artificial or pre-recorded voice in the future.

       51.     The Defendant’s violations were negligent, willful, or knowing.

                                           Relief Sought

       For himself and all class members, Plaintiff requests the following relief:

       A.      Certification of the proposed class;

       B.      Appointment of Plaintiff as representative of the class;

       C.      Appointment of the undersigned counsel as counsel for the class;

       D.      A declaration that Defendant and/or its affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining Defendant and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf from making calls, except for emergency purposes, to any

residential number using an artificial or pre-recorded voice in the future;

       F.      An award to Plaintiff and the class of damages, as allowed by law;

       G.      Leave to amend this Complaint to conform to the evidence presented at trial; and

       H.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.




                                                  9
Case: 2:19-cv-01325-GCS-KAJ Doc #: 1 Filed: 04/09/19 Page: 10 of 10 PAGEID #: 10



       Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: April 9, 2019                         PLAINTIFF,
                                             By his attorneys

                                             /s/ Brian K. Murphy
                                             Brian K. Murphy, Trial Attorney (0070654)
                                             Jonathan P. Misny (0090673)
                                             Murray Murphy Moul + Basil LLP
                                             1114 Dublin Road
                                             Columbus, OH 43215
                                             (614) 488-0400
                                             (614) 488-0401 facsimile
                                             murphy@mmmb.com
                                             misny@mmmb.com

                                             Anthony I. Paronich (pro hac vice to be filed)
                                             Paronich Law, P.C.
                                             350 Lincoln Street, Suite 2400
                                             Hingham, MA 02043
                                             (508) 221-1510
                                             anthony@paronichlaw.com




                                               10
